DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junk et alia (US Patent Number 6,999,853), hereinafter “Junk ‘853”.
Re claim 1, Junk ‘853 discloses a control device for providing a position controller mode for closed-loop position control (see col. 3, lines 10-27) of an actuator member (66, 68) of a fluidic actuator (12) which can be driven by a pressurized fluid, wherein the control device is configured to activate a closed-loop pressure controller mode in response to the actuator member being located in a position target range given by a target position value of the closed-loop position control (see abstract, lines 3-13 and col. 13, lines 12-36), and to carry out a closed-loop pressure control of the pressurized fluid on the basis of a target pressure value in the pressure controller mode (see col. 13, lines 17-26). 
Re claim 3, Junk ‘853 discloses the control device according to claim 1, wherein the control device is configured to deactivate the position controller mode in response to the actuator member being located within the position target range (see abstract, lines 9-13 and col. 13, lines 12-14). 
Re claim 4, Junk ‘853 discloses the control device according to claim 1, wherein the control device is configured to detect a pressure of the pressurized fluid in response to the actuator member being located in the position target range and to use the detected pressure as the target pressure value for the closed-loop pressure control (see col. 13, lines 12-36). 
Re claim 7, Junk ‘853 discloses the control device according to claim 1, wherein the control device is designed as a positioner (14) and comprises a mechanical interface for attaching the control device to the fluidic actuator (see Fig. 2 structurally and Fig. 1 schematically). 
Re claim 8, Junk ‘853 discloses a system comprising a control device according to claim 1 and the fluidic actuator (see Figs. 1 and 2). 
Re claim 9, Junk ‘853 discloses the system according to claim 8, wherein the fluidic actuator comprises a valve device (stem 66 connects to valve 10, see col. 3, lines 32-33). 
Re claim 10, Junk ‘853 discloses a method for closed-loop controlling a fluidic actuator which can be driven with a pressurized fluid, the fluidic actuator having an actuator member, the method comprising the steps: performing a closed-loop position control of the actuator member by providing the pressurized fluid, and in response to the actuator member being located in a position target range given by a target position value of the closed-loop position control, performing a closed-loop pressure control of the pressurized fluid with which the fluidic actuator is driven, based on a target pressure value (see abstract, lines 3-13 and col. 13, lines 12-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Junk ‘853 in view of Junk et alia (US Patent Number 7,337,041), hereinafter “Junk ‘041”.
Junk ‘853 discloses the control device according to claim 1.  However, Junk ‘853 is silent as to an analog current interface for receiving the target position value and for receiving the energy used for operating the control device.  Junk ‘041 discloses a similar control device (102, 302) that has a similar interface with a 4-20mA control signal (see col. 6, lines 32-38) for receiving a target position value (see col. 6, line 37) and energy used for operating the control device (see col. 3, lines 61-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Junk ‘853 to have an analog current interface for receiving the target position value and for receiving the energy used for operating the control device in order to input the target position and provide power to the control device as taught by Junk ‘041.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Junk ‘853.
Re claim 2, Junk ‘853 discloses the control device according to claim 1.  While there is discussion of switching between pressure controller mode and position controller mode (and from position controller mode to pressure controller mode), all the parameters leading to deactivating the pressure controller mode are not explicitly disclosed.  So, Junk is silent as to the control device being configured to deactivate the pressure controller mode in response to the actuator member being located outside the position target range.  However, from the limited number of options (e.g., the actuator member located inside the position target range or located outside the position target range), modifying Junk to have the control device configured to deactivate the pressure controller mode in response to the actuator member being located outside the position target range so that the controller can be used in the position control mode until the actuator is brought back within the position target range.
Re claim 6, Junk ‘853 discloses the control device according to claim 1.  However, Junk ‘853 is silent as to whether the pressure control is performed at a higher, lower, or the same temporal resolution as the position control.  Among the finite (i.e. three) options, they are all considered obvious variations.  Performing either closed-loop control at higher resolution requires more data to be analyzed (which takes time and energy) but yields a finer control.  This is an engineering choice and one would have the control device configured to perform the closed-loop pressure control with a lower temporal resolution than the closed-loop position control if they choose to have a coarser control of the pressure control (but using less energy and time to run).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753